United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-770
Issued: April 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) January 9, 2012 nonmerit decision.1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the nonmerit decision. The last merit decision of OWCP was issued on
February 9, 2011. The Board lacks jurisdiction to review the merits of this claim.3

1

The Board notes that appellant submitted additional evidence after OWCP rendered its January 9, 2012 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R. §
501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may
submit this evidence to OWCP, together with a formal request for reconsideration, pursuant to 20 C.F.R. §
10.606(b)(2).
2
3

5 U.S.C. 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. §501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. §501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 19, 2006 appellant, a 47-year-old letter carrier, filed an occupational
disease claim alleging that he sustained bilateral hip and lower extremity conditions as a result of
employment activities. OWCP accepted his claim for temporary aggravation of bilateral
arthropathy of the ankle, foot, pelvic and thigh regions and he was paid appropriate
compensation benefits.4
The record contains a November 26, 2007 second opinion report from Dr. Bernard
Stevens, a Board-certified internist, who found that appellant’s ankle was enlarged and deformed
due to his underlying traumatic osteoarthritis together with his obesity. In a second opinion
report dated January 13, 2010, Dr. Hythem Shadid, a Board-certified orthopedic surgeon,
provided examination findings and opined that appellant no longer had any residuals related to
his accepted condition and that his current condition was due to his preexisting osteoarthritis.
On May 26, 2010 OWCP issued a notice of proposed termination of compensation and
medical benefits, based on Dr. Shadid’s opinion that appellant’s accepted conditions had
resolved. By decision dated June 30, 2010, OWCP finalized its proposed termination of benefits.
In a decision dated February 9, 2011, an OWCP hearing representative affirmed the June 30,
2010 decision on the grounds that the medical evidence of record established that appellant’s
accepted conditions had resolved.
In a letter dated October 24, 2011, appellant requested reconsideration through his wife,
who stated that appellant’s physical and emotional condition had deteriorated and that he had
been forced to accept welfare due to his financial circumstances. Appellant’s wife alleged that
OWCP’s physicians were biased in their opinions.
Appellant submitted an October 18, 2011 letter from the Social Security Administration
approving his claim for Supplemental Security Income benefits. He also submitted one page of
Dr. Stevens’ November 26, 2007 report pertaining to his underlying traumatic osteoarthritis.
By decision dated January 9, 2012, OWCP denied appellant’s request for reconsideration,
finding that the evidence presented was insufficient to warrant a merit review.

4

Prior claims include a January 27, 1994 traumatic injury claim that was accepted for right ankle sprain (File No.
xxxxxx941) and a September 27, 2000 claim that was accepted for temporary aggravation of preexisting arthropathy
of the bilateral ankle, foot, pelvic region and thigh (File No. xxxxxx422).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.8 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
By decision dated February 9, 2011, an OWCP hearing representative affirmed the
June 30, 2010 decision, finding that the medical evidence established that appellant’s accepted
condition had resolved. The issue is whether the evidence and argument submitted in support of
appellant’s October 24, 2011 request for reconsideration is sufficient to warrant further merit
review pursuant to 20 C.F.R. § 10.606(b)(2).
In his application for reconsideration, submitted on his behalf by his wife, appellant did
not identify a specific point of law or show that it was erroneously applied or interpreted. He did
not advance a new and relevant legal argument.10 A claimant may be entitled to a merit review
by submitting new and relevant evidence. Appellant did not, however, submit new and relevant
medical evidence in this case. The Board finds that OWCP properly determined that appellant
was not entitled to further review of the merits.
Evidence received in support of the reconsideration request included a letter from SSA
and a copy of one page from Dr. Stevens’ November 26, 2007 report. SSA’s October 18, 2011
letter is not relevant to the issue in this case, which is medical in nature. As noted, the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.11 The excerpt from Dr. Steven’s report was previously received into
5

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

10

The Board notes that no specific allegations were made and no evidence was submitted to support claims of
bias on the part of OWCP’s referral physicians.
11

Edward Matthew Diekemper, supra note 9.

3

evidence and is, therefore cumulative and duplicative in nature.12 The Board finds that the
evidence submitted by appellant does not constitute relevant and pertinent new evidence not
previously considered by OWCP.13 Therefore, OWCP properly determined that this evidence
did not constitute a basis for reopening the case for a merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). He did not show that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant contends that his benefits were terminated before he was able to
obtain updated evidence. As noted, the Board does not have jurisdiction over the merits of this
case. For reasons stated, the Board finds that the evidence submitted in support of appellant’s
request for reconsideration is insufficient to warrant further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

12

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
13

See Susan A. Filkins, 57 ECAB 630 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the, January 9, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

